                  Case 5:20-cv-00960 Document 1 Filed 08/16/20 Page 1 of 8
      20-960


                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

JON HISD DOE,                    §
     PLAINTIFF                   §
V.                               § CIVIL ACTION NO. ________________
                                 §
HARLANDALE INDEPENDENT           §
      SCHOOL DISTRICT,           §
      DEFENDANT                  §
____________________________________________________________

                         PLAINTIFF’S ORIGINAL COMPLAINT

         COMES NOW, Plaintiff JON HISD DOE to hereby file “Plaintiff’s Original

Complaint” (“Complaint”) and in support would show this Honorable Court the

following:

                                        PREAMBLE

      Plaintiff is a minor who has now been determined to qualify for various
disabilities in accordance with applicable Federals laws. Notwithstanding the
disabilities held by Plaintiff, Defendant Harlandale-ISD (during the time that
Plaintiff attended school within Defendant Harlandale-ISD) completely ignored
Plaintiff Jon as being eligible for the educational programs offered by Defendant
Harlandale-ISD. Plaintiff Jon’s mother pursued all reasonable efforts to seek
redress from Defendant Harlandale, only to be ignored and blocked. Left with no
choice and in order to secure the safety of Plaintiff, Plaintiff Jon was withdrawn
from Defendant Harlandale. This lawsuit is a request to seek damages only with
regards to the “child-find” failures of Defendant Harlandale-ISD.

                                   A. NATURE OF SUIT

         1.        A prior action was pursed on behalf of Plaintiff Jon but was dismissed

without prejudice. This matter is being pursued with additional facts establishing

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.16                                                                         1
                  Case 5:20-cv-00960 Document 1 Filed 08/16/20 Page 2 of 8




that the administrative remedy of a Due Process Proceeding (defined hereafter)

became moot due to the need to physically protect Plaintiff Jon from further harm

by Defendant Harlandale-ISD.

         2.        Plaintiff Jon now files this original action for damages relief pursuant

to a federal question being asserted under The Rehabilitation Act of 1973, 29 U.S.C.

§ 791 et seq.

                                         B. PARTIES

          3.       Plaintiff JON HISD DOE (“Jon”) is a minor residing in the State of

Texas. Because of the privacy issues involved in this matter, Jon is hereby exercising

Jon’s rights to proceed with this matter anonymously. This action is being brought

by Jon’s mother as Jon’s next best friend.

          4.       The need to protect the identity of Plaintiff Jon does not hinder the

defense of this matter by Defendant Harlandale-ISD, for the facts are well known to

the Defendant Harlandale-ISD. When applying the applicable tests (created by

jurisprudence applicable to this Court) to balance the needed protection of privacy

versus any inconvenience to a defendant, the protection of Jon’s privacy prevails.

          5.       At such time as the Court might agree on procedures designed to

protect the privacy of Plaintiff Jon, Jon’s identity shall be disclosed, as well as the

identity of Jon’s parents bringing this action. Plaintiff Jon will be seeking the




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.16                                                                           2
                  Case 5:20-cv-00960 Document 1 Filed 08/16/20 Page 3 of 8




issuance of a protective order and a motion to file certain matters under seal to obtain

the needed protections.

         6.        Defendant      HARLANDALE             INDEPENDENT            SCHOOL

DISTRICT (“Harlandale-ISD”) is a public school district located in the State of

Texas, operates in accordance with the laws of the State of Texas, and the United

States Department of Education, and may be served with process herein by personal

by serving its superintendent as follows:

                          Harlandale Independent School District
                              Gerardo Soto, Superintendent
                                  102 Genevieve Drive
                                San Antonio, Texas 78214

                               C. JURISDICTION and VENUE

         7.        The original jurisdiction of this Court is in accordance with 28 U. S. C.

§ 1331 as involving a federal question proceeding arising under:

                   The Rehabilitation Act of 1973, 29 U.S.C. § 791 et seq. (Section 504”).

         8.        As a public school district located in the State of Texas that receives

certain funding from the United State of America under the Individuals with

Disabilities Education Act, 20 U. S. C. §§ 1400 et seq. (hereafter, the “IDEA”)

Defendant Harlandale-ISD is mandated to implement policies and procedures

assuring that all students with potential disabilities are identified and evaluated

(“Child Find”) for services under the IDEA.


PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.16                                                                            3
                  Case 5:20-cv-00960 Document 1 Filed 08/16/20 Page 4 of 8




         9.        Venue is proper in the Western District of Texas (San Antonio

Division) because Defendant Harlandale-ISD operates its schools in, and from, San

Antonio, in Bexar County, Texas, which is also where the underlying events

occurred. Bexar County is within the San Antonio Division of the Western District

of Texas.

                             D. GENERAL BACKGROUND

         10.       Plaintiff Jon is a young boy who has been diagnosed with various

learning disabilities (“Disabilities”). Such diagnosis was obtained after Jon was

removed from attending Defendant Harlandale-ISD for Jon’s own safety.

         11.       Prior to the 2017-2018 school year, Plaintiff Jon was enrolled in a

public school owned and operated by Defendant Harlandale-ISD.

         12.       Throughout Plaintiff Jon’s time while enrolled with Defendant

Harlandale-ISD, Defendant Harlandale-ISD ignored Jon’s obvious special needs.

Instead, Defendant Harlandale-ISD attributed all of Jon’s learning difficulties as bad

behavior and essentially viewed Jon as a bad kid.

         13.       As a public school district located in the State of Texas that receives

certain funding from the United State of America under the Individuals with

Disabilities Education Act, 20 U. S. C. §§ 1400 et seq. (hereafter, the “IDEA”)

Defendant Harlandale-ISD was mandated to implement policies and procedures




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.16                                                                          4
                  Case 5:20-cv-00960 Document 1 Filed 08/16/20 Page 5 of 8




assuring that all students with potential disabilities are identified and evaluated

(“Child Find”) for services under the IDEA.

         14.       Specifically, Defendant Harlandale-ISD had an absolute duty:

                   (a)   to identify those students with disabilities that might be
                         otherwise excluded from educational opportunities
                         because of their disabilities, and

                   (b)   to then ensure that such identified students with
                         disabilities are treated in a manner equal to the manner in
                         which Harlandale-ISD treats its student not limited by
                         disabilities, subject only to accommodation for such
                         disabilities.

         15.       However, as started, Defendant Harlandale-ISD simply ignored the

needs of Plaintiff Jon (hereafter, the “Child-Find Violation”).

         16.       Numerous efforts were made but blocked by Plaintiff Jon’s mother in

attempts to seek services for Jon’s Disabilities. All such efforts were blocked,

refused, and otherwise ignored by Defendant Harlandale-ISD. As a result, any

further efforts within Defendant Harlandale-ISD would have been mute.

         17.       Every day that Plaintiff Jon attended Defendant Harlandale without the

services for Jon’s Disparities was causing harm to Jon.

         18.       To protect Plaintiff Jon from further and continuing harm, Jon’s mother

withdrew Jon from enrollment within Defendant Harlandale-ISD. Although Jon’s

mother could have pursued the administrative remedy known as a Due Process




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.16                                                                          5
                  Case 5:20-cv-00960 Document 1 Filed 08/16/20 Page 6 of 8




Proceeding, to have done so would have required the continued enrollment of Jon in

the harmful environment of Defendant Harlandale-ISD.

         19.       As a result of Defendant Harlandale-ISD’s Child Find Violation,

Defendant Harlandale has also violated Section 504 and is liable for damages.

         20.       As a result of Defendant Harlandale-ISD’s failure to identify Plaintiff

Jon and offer Jon the educational services Jon was entitled Jon, Jon has fallen behind

academically and emotionally, resulting in serious learning and emotional

difficulties.

         21.       Further, as a direct result of the Deprivation of Jon’s Rights, Jon’s

emotional well-being has deteriorated and is likely to continue to deteriorate.

         22.       Defendant Harlandale-ISD’s violation of Section 504 was committed

intentionally and in bad faith.

         23.       As a result of Defendant Harlandale-ISD’s Child Find Violation,

Plaintiff Jon was forced to engage an attorney and pursue this action to seek legal

damages.

         24.       All conditions precedent to Plaintiff Jon bringing these claims have

been met.

                         E. PLAINTIFF’S CAUSES OF ACTION

         25.       Plaintiff incorporates by reference the facts set forth in foregoing

Article D: GENERAL BACKGROUND hereof.

PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.16                                                                          6
                  Case 5:20-cv-00960 Document 1 Filed 08/16/20 Page 7 of 8




                     COUNT ONE: VIOLATIONS OF SECTION 504

         26.       Defendant Harlandale-ISD’s Child Find Violation is also a violation of

the rights granted Plaintiff Jon under Section 504.

         27.       As a result of such violations, Plaintiff Jon has been harmed, and will

continue to suffer harm.

         28.       Plaintiff Jon now seeks all actual and consequential damages available

to Plaintiff.

         29.       Plaintiff Jon should be also awarded the reasonable and necessary

 attorneys’ fees incurred in relation to the foregoing as allowed by applicable law.

                                F.    REQUEST FOR JURY

         30.       Plaintiff Jon hereby exercises his right to demand that a jury be

empaneled, and, that the foregoing causes of actions and requests for relief be

presented to such jury for resolution.

         WHEREFORE, PREMISES CONSIDERED, Plaintiff JON HISD DOE

respectfully prays that upon final trial of this matter Jon recover a judgment against

Defendant Harlandale-ISD for:

         • Plaintiff’s actual and consequential damages;

         • Plaintiff’s reasonable and necessary attorney’s fees;

         • Plaintiff’s costs of court; and



PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.16                                                                          7
                  Case 5:20-cv-00960 Document 1 Filed 08/16/20 Page 8 of 8




Any and all such other relief, legal and equitable, as to which Plaintiff Jon may be

justly entitled.

         Respectfully submitted,

                                           Gorman Law Firm, pllc



                                                 Terry P. Gorman, Esq.
                                                 Texas Bar Number 08218200
                                           901 Mopac Expressway South, Suite 300
                                           Austin, Texas 78746
                                           Telephone: 214.802.3477 (direct)
                                           Telecopier: 512.597.1455
                                           tgorman@school-law.co
                                           COUNSEL FOR PLAINTIFF
                                           JON HISD DOE




PLAINTIFF’S ORIGINAL COMPLAINT
Glaw 2020.08.16                                                                    8
